Exhibit 10.1

EIGHTH AMENDED AND RESTATED

KENSEY NASH CORPORATION

EMPLOYEE INCENTIVE COMPENSATION PLAN, AS AMENDED

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT, dated as of                     , is between KENSEY
NASH CORPORATION, a Delaware corporation (the “Company”), and the employee (the
“Participant”) designated on the attached Notice of Grant of Stock Options of
the Company (the “Notice”) (the Notice and this Stock Option Agreement
hereinafter referred to as this “Agreement”). All capitalized terms not
otherwise defined in this Agreement shall have the meaning set forth in the
Plan.

WHEREAS, the Committee desires, by affording the Participant an opportunity to
purchase shares of the Company’s Common Stock as hereinafter provided, to carry
out the purposes of the Eighth Amended and Restated Kensey Nash Corporation
Employee Incentive Compensation Plan, as amended from time to time (the “Plan”);
and

WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

1. Grant of Option, Option Price and Term.

(a) The Committee hereby grants to the Participant on                     (the
“Grant Date”), as a matter of separate agreement and not in lieu of salary or
any other compensation for services, the right and option (the “Option”) to
purchase the number of shares of the Common Stock of the Company designated on
the Notice (“Option Shares”) on the terms and conditions herein set forth.

(b) For each of the Option Shares purchased, the Participant shall pay to the
Company              dollars ($        ) per share, which, as of the Grant Date,
is not less than the Fair Market Value of a share of Common Stock (the “Option
Price”). Accordingly, the aggregate Option Price to exercise all of the Option
is as specified on the Notice (“Aggregate Option Price”).

(c) The term of the Option shall be a period of ten (10) years from the Grant
Date (the “Option Period”). During the Option Period, the Option shall be
exercisable in accordance with the schedule set forth on the Notice.

(d) The Option granted hereunder is designated as a nonqualified stock option.

(e) The Company shall not be required to issue any fractional Option Shares.



--------------------------------------------------------------------------------

2. Termination of Option. Subject to Paragraph 1(c):

(a) If the Participant incurs an involuntary (as to the Participant) Termination
of Service for reasons other than Cause, Disability or death, or if the
Participant incurs a Termination of Service that constitutes a Retirement, then
(i) any vested portion of the Option shall be cancelled ninety (90) days after
such Termination of Service or upon the expiration of the remaining Option
Period, whichever period is shorter, and (ii) any unvested portion of the Option
shall immediately be cancelled.

(b) If the Participant incurs a Termination of Service on account of his or her
Disability or death, then the Option shall be cancelled on the one (1) year
anniversary of such Termination of Service, or upon the expiration of the
remaining Option Period, whichever period is shorter.

(c) If the Participant incurs a Termination of Service that is either (i) for
Cause or (ii) voluntary on the part of the Participant (other than Retirement),
then the Option will automatically be cancelled on the date of such Termination
of Service.

The Participant’s Termination of Service due to death or Disability shall result
in the Option becoming fully vested and exercisable. The Participant’s
Termination of Service for reasons other than death or Disability shall not
accelerate the percentage of Option Shares otherwise exercisable with respect to
the Participant. Any portion of the Option that is not exercisable as of the
Participant’s Termination of Service (other than an Option that becomes fully
exercisable upon Termination of Service due to death or Disability) shall be
cancelled on the date of such Termination of Service.

3. Exercise. The Option shall be exercisable during the Participant’s lifetime
only by the Participant, and, after the Participant’s death, only by a
Representative. The Option may only be exercised by the delivery to the Company
of a properly completed written notice, in a form satisfactory to the Committee,
which notice shall specify the number of Option Shares to be purchased and the
aggregate Option Price for such shares, together with payment in full of such
aggregate Option Price. Subject to Committee approval, payment may be made:

(a) in cash or by check;

(b) by the delivery to the Company of a valid and enforceable stock certificate
(or certificates) representing shares of Common Stock, which is endorsed in
blank or accompanied by an executed stock power (or powers) and guaranteed in a
manner acceptable to the Committee;

(c) by authorizing the Company to retain shares of Common Stock that would
otherwise be issuable upon exercise of such Option, thereby reducing the number
of shares of Common Stock to be issued and delivered to the Participant upon
such exercise;

(d) in cash by a broker-dealer to whom the Participant has submitted an
irrevocable notice of exercise; or

 

2



--------------------------------------------------------------------------------

(e) in any combination of (a), (b), (c) or (d).

If any part of the payment of the Option Price is made in shares of Common
Stock, such shares shall be valued by using their Fair Market Value as of their
date of delivery.

The Option shall not be exercised unless there has been compliance with all the
preceding provisions of this Paragraph 3, and, for all purposes of this
Agreement, the date of the exercise of the Option shall be the date upon which
there is compliance with all such requirements.

4. Requirements of Law; Registration and Transfer Requirements. The Company
shall not be required to sell or issue any shares under the Option if the
issuance of such shares shall constitute a violation of any provision of any law
or regulation of any governmental authority. The Option and each and every
obligation of the Company hereunder are subject to the requirement that the
Option may not be exercised or performed, in whole or in part, unless and until
the Option Shares are listed, registered or qualified, properly marked with a
legend or other notation, or otherwise restricted, as is provided for in the
Plan. The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and transfer of any Shares pursuant to this Agreement shall relieve the Company
of any liability with respect to the non-issuance or transfer of the Shares as
to which such approval shall not have been obtained. However, the Company shall
use its reasonable best efforts to obtain all such approvals.

5. Adjustments/Change in Control. In the event of a Change in Control or other
corporate restructuring provided for in the Plan, the Participant shall have
such rights, and the Committee shall take such actions, as are provided for in
the Plan.

6. Nontransferability. Except for transfers specifically authorized under the
terms of the Plan, the Option and any interest in the Option may not be sold,
assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred in
any manner other than by will or the laws of descent and distribution or to a
family member pursuant to a domestic relations order. Notwithstanding any other
provision of this Agreement, any such attempted sale, assignment, conveyance,
gift, pledge, hypothecation or transfer shall be null and void and shall
terminate the Option immediately.

7. Construction. Notwithstanding any other provision of this Agreement, the
Option is granted pursuant to the Plan, as in effect on the date hereof, and is
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that no amendment to either the Plan or
this Agreement shall impair the rights of the Participant, without his or her
consent, under the Option or this Agreement. The terms of the Plan and any
amendments thereto are incorporated herein by reference, and the Option shall in
all respects be interpreted in accordance with the Plan and any amendments
thereto. The interpretation and construction by the Committee of the Plan, this
Agreement, the Option, and such rules and regulations as may be adopted by the
Committee for the purpose of administering the Plan, shall be final and binding
upon the Participant and any other person claiming an interest hereunder with
respect to any issue arising hereunder or thereunder.

 

3



--------------------------------------------------------------------------------

8. No Stockholder Rights. Until the Option shall have been duly exercised to
purchase Option Shares and such shares have been officially recorded as issued
on the Company’s official stockholder records, no person or entity shall be
entitled to vote, receive dividends or be deemed for any purpose the holder of
any Option Shares, and adjustments for dividends or otherwise shall be made only
if the record date therefor is subsequent to the date such shares are recorded
and after the date of exercise and without duplication of any adjustment.

9. No Employment Rights. No provision of this Agreement or of the Option granted
hereunder shall give the Participant any right to continue in the employment of
the Company or any of its Affiliates, create any inference as to the length of
employment of the Participant, affect the right of the Company or its Affiliates
to terminate the employment of the Participant, with or without Cause, or give
the Participant any right to participate in any employee welfare or benefit plan
or other program (other than the Plan) of the Company or any of its Affiliates.

10. No Disclosure Rights. Except as required by applicable law, the Company (or
any of its affiliates) shall have no duty or obligation to affirmatively
disclose to the Participant or a Representative, and the Participant or
Representative shall have no right to be advised of, any material information
regarding the Company or an Affiliate at any time prior to, upon or in
connection with the exercise of the Option or the Company’s acquisition of
Common Stock in accordance with the terms of this Agreement.

11. Investment Representation and Agreement. The Committee may require the
Participant to furnish to the Company, prior to the issuance of any shares of
Common Stock upon the exercise of all or any part of the Option, an agreement
(in such form as such Committee may specify) in which the Participant represents
that the shares of Common Stock acquired by the Participant upon exercise are
being acquired for investment and not with a view to the sale or distribution
thereof and as to other matters deemed necessary by the Company to qualify the
issuance of such shares for exemptions from federal and state securities law
registration requirements.

12. Governing Law. The interpretation, performance and enforcement of this
Agreement and the Option granted hereunder shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware (other than
its laws respecting choice of law).

13. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates for Shares, prior to (a) the listing of such shares on any
stock exchange (or other public market) on which the Common Stock may then be
listed (or regularly traded), (b) the completion of any registration or
qualification of such shares under federal or state law, or any ruling or
regulation of any government body which the Committee determines to be necessary
or advisable, and (c) the satisfaction of any applicable withholding obligation.
The Committee may require the Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of the shares of Common Stock in compliance with applicable
law or otherwise.

 

4



--------------------------------------------------------------------------------

14. Entire Agreement. This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to such matter.

15. Amendment. Any amendment to this Agreement shall be in writing and signed on
behalf of the Company; provided, however, that, pursuant to Section 7, no such
amendment may impair the rights of the Participant without his or her consent.

16. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

17. Counterparts. This Agreement may be signed in two (2) counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

18. Notices. Any notice that either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to the Secretary of the Company, 735 Pennsylvania
Drive, Exton, Pennsylvania 19341, or the Participant at his or her address as
shown on the Company’s payroll records, or to such other address as the
Participant, by notice to the Company, may designate in writing from time to
time. Any such notice shall be deemed given when received by the intended
recipient. Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Participant may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Participant, and the Participant hereby consents to receive such notice by
electronic delivery. To the extent permitted in an electronically delivered
notice described in the previous sentence, the Participant shall be permitted to
respond to such notice or communication by way of a responsive electronic
communication, including by electronic mail.

19. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

20. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not effect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

21. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon the Participant or a Representative, and all rights granted to the Company
hereunder, shall be binding upon the Participant’s or the Representative’s
heirs, legal representatives and successors.

22. Tax Consequences. The Participant acknowledges and agrees that the
Participant is responsible for all taxes and tax consequences with respect to
the grant and exercise of the Option and the disposition of Option Shares. The
Participant further acknowledges that it is the Participant’s responsibility to
obtain any advice that the Participant deems necessary or

 

5



--------------------------------------------------------------------------------

appropriate with respect to any and all tax matters that may exist as a result
of the grant and exercise of the Option and the disposition of Option Shares.
Notwithstanding any other provision of this Agreement, the Option Shares shall
not be released to the Participant unless, as provided in Section 12.7(c) of the
Plan, the Participant shall have paid to the Company, or made arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to the
grant and exercise of the Option.

23. Receipt of Plan. The Participant acknowledges receipt of a copy of the Plan,
and represents that the Participant is familiar with the terms and provisions
thereof, and hereby accepts the Option subject to all the terms and provisions
of this Agreement and of the Plan. Until the Option shall expire, terminate or
be exercised in full, the Company shall, upon written request therefor, send a
copy of the Plan, in its then current form, to the Participant or any other
person or entity then entitled to exercise the Option.

24. Condition to Receive Signed Notice. This Agreement shall be null and void
unless the Participant signs, dates, and returns the Notice to the Company
within thirty (30) days following the Grant Date.

IN WITNESS WHEREOF, the parties hereto have acknowledged their rights and
obligations under this Agreement as of the Grant Date, by signing the Notice.

 

6